ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-031, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that ARTHUR E. SWIDLER of TRENTON, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should refund the $1,500 retainer in the Purnell matter;
And good cause appearing;
It is ORDERED that ARTHUR E. SWIDLER is hereby reprimanded; and it is further
ORDERED that respondent shall return the $1,500 retainer in the Purnell matter within thirty days after the filing date of this Order and submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.